IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REAPPOINTMENTS TO THE             : No. 637
                                         :
CIVIL PROCEDURAL RULES                   : CIVIL PROCEDURAL RULES DOCKET
                                         :
COMMITTEE                                :
                                         :




                                       ORDER


PER CURIAM


      AND NOW, this 12th day of April, 2016, Johanna L. Gelb, Esquire, Lackawanna

County, Jarad W. Handelman, Esquire, Montgomery County, and David L. Kwass,

Esquire, Philadelphia, are hereby reappointed as members of the Civil Procedural Rules

Committee for a term of three years commencing June 30, 2016.